          Case 1:16-cv-00421-BLW Document 185 Filed 04/19/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO
  SCOTT HANSON,
                                                Case No. 1:16-cv-00421-BLW
                       Plaintiff,
                                                MEMORANDUM DECISION AND
           v.                                   ORDER

  BLAINE COUNTY; GENE D.
  RAMSEY; GOODING COUNTY;
  SHAUN GOUGH; IDAHO
  DEPARTMENT OF
  CORRECTIONS; WILLIAM
  SHUBERT; JESUS GONZALEZ;
  JUDITH PETERSON; and JOHN
  DOES 1-X,

                       Defendants.


                                    INTRODUCTION

      Before the Court is Defendants William Shubert and Jesus Gonzalez’s

Motion in Limine to Exclude Medical Records, and Motion for Rule 37(c)

Sanctions (Dkt. 173). The Defendants seek to exclude Plaintiff’s medical records

from the following:1 1) a January 9, 2020 visit to Southern Idaho Ophthalmology;

2) a February 5, 2020 visit to Moran Eye Center; 3) a June 3, 2020 surgical

procedure at Moran Eye Center; and 4) records from Farmington Ophthalmology

      1
         Defendants also seek to exclude medical records from 2016 and 2018. Plaintiff
indicates that he will not seek to admit these records because the Court previously
granted a separate motion in limine to exclude them.

MEMORANDUM DECISION AND ORDER - 1
       Case 1:16-cv-00421-BLW Document 185 Filed 04/19/21 Page 2 of 5




dated June 9, 2020. Defendants also request attorneys’ fees related to these

motions as sanctions under Rule 37(c)(1) for failure to disclose information under

Rule 26(e). For the reasons that follow, the Court will grant in part and deny in part

the Defendants’ Motion.

                                 BACKGROUND

      Trial in this matter is set for April 26, 2021. Plaintiff alleges the remaining

defendants were deliberately indifferent to his serious medical needs arising from

his pre-arrest eye surgery. Plaintiff, through his previous counsel, failed to timely

disclose medical records and information related to an expert resulting in the Court

excluding some evidence and requiring plaintiff to pay defendants’ costs for their

motion to strike. See Dkt. 61, 126, 157.

      On March 16, 2021, Plaintiff served over sixty pages of medical records on

defendants. Those records included previously undisclosed medical records

generated between January 2020 and June 2020. Dkt. 173-2. These include records

from Farmington Ophthalmology regarding a keratoplasty surgery on Plaintiffs

right eye. Plaintiff indicates he may offer these records to show his current and

continuing disability and the measures he has taken to address his medical

condition. Dkt. 183.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cv-00421-BLW Document 185 Filed 04/19/21 Page 3 of 5




                               LEGAL STANDARD

      A motion in limine is a procedural mechanism to limit in advance testimony

or evidence in a particular area. United States v. Heller, 551 F.3d 1108, 1111 (9th

Cir. 2009). Courts have “wide discretion” in considering and ruling upon a motion

in limine. Trichler v. Co. of Lake, 358 F.3d 1150, 1155 (9th Cir. 2004).

      The Federal Rules of Civil Procedure require parties to provide to other

parties “the name ... of each individual likely to have discoverable information—

along with the subjects of that information—that the disclosing party may use to

support its claims or defenses.” Fed.R.Civ.P. 26(a)(1)(A)(i). And, “[a] party who

has made a disclosure under Rule 26(a) ... must supplement or correct its

disclosure” in a “timely manner if the party learns that in some material respect the

disclosure ... is incomplete or incorrect, and if the additional or corrective

information has not otherwise been made known to the other parties during the

discovery process or in writing.” Id. R. 26(e). A party that does not timely update

its discovery under Rule 26 may not use the substance of the discovery response to

supply evidence at a trial “unless the failure was substantially justified or is

harmless.” Id. R. 37(c)(1); Yeti by Molly Ltd. V. Deckers Outdoor Corp., 259 F.3d

1101, 1105 (9th Cir. 2001). The party seeking to introduce the discovery must

prove harmlessness. Yeti by Molly, 259 F.3d at 1107.




MEMORANDUM DECISION AND ORDER - 3
        Case 1:16-cv-00421-BLW Document 185 Filed 04/19/21 Page 4 of 5




                                    ANALYSIS

       Defendants argue that these records were not timely disclosed and are not

relevant and should be excluded. The records are likely relevant to Plaintiffs’

damages and the Court will not exclude them on this ground.

       The medical records were generated between nine and fourteen months prior

to Plaintiff disclosing them to Defendants. Plaintiff makes no argument that he was

not in possession of these records, instead he states that the case was stayed

pending the Ninth Circuit’s ruling on Defendants’ appeal. The Ninth Circuit

entered its Opinion and Order dismissing Defendants’ appeal on August 4, 2020.

Yet, these records were not disclosed until seven months later and just over one

month before trial.

       These records relate to Plaintiff’s ongoing care for his ophthalmological

conditions allegedly caused by Defendants’ indifference, including a keratoplasty

surgery. Defendants argue they are prejudiced because they do not have time for

their expert to review these records and timely respond due to the proximity of the

disclosure to trial.

       Defendants previously sought to exclude supplemental medical records that

were disclosed between two and four months after coming into existence. The

Court found these records were timely and denied Defendants’ motion in limine to

exclude them. Dkt. 157. Unlike the previous records, the records currently at issue

MEMORANDUM DECISION AND ORDER - 4
        Case 1:16-cv-00421-BLW Document 185 Filed 04/19/21 Page 5 of 5




were disclosed between nine and fourteen months after they were created and

seven months after the Ninth Circuit entered its order dismissing the appeal. These

records were not timely disclosed. This is especially true considering the proximity

to trial and Plaintiff’s repeated failure to timely disclose records. Plaintiff has also

not demonstrated that his failure to timely disclose these records is substantially

justified nor harmless.

                                       ORDER

      IT IS ORDERED that:

      1.     Defendants’ Motion in Limine to Exclude Medical Records (Dkt. 173)

is GRANTED.

      2.     Defendants’ Motion for F.R.C.P. 37(c) Sanctions (Dkt. 173) is

DENIED.



                                                DATED: April 19, 2021


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
